Citation Nr: 0207346	
Decision Date: 07/05/02    Archive Date: 07/10/02

DOCKET NO.  95-13 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for periodontal 
disease.

2.  Entitlement to an initial evaluation in excess of 20 
percent for cervical strain with muscular headaches.

3.  Entitlement to an initial compensable evaluation for 
sinusitis with rhinitis.

4.  Entitlement to an initial compensable evaluation for 
residuals of a bunionectomy of the right great toe.

(The claim of entitlement to an initial evaluation in  excess 
of 10 percent for residuals of a left thyroid lobectomy, with 
hypothyroidism, is the subject of a future decision.) 


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active service in the United States Air Force  
from July 1973 to July 1993.  He had no combat service.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from an initial rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington in March 1994.

In August 1995 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

This case was most recently before the Board in December 1997 
at which time it was again remanded for further development 
and adjudicative actions.

While in remand status, the previously prepared and certified 
issue of entitlement to service-connection for muscular 
headaches was granted by the RO in December 2000.  The RO 
associated muscular headaches with service-connected cervical 
spine strain and continued the 20 percent evaluation.  

Since the grant of entitlement to service-connection for a 
muscular headache disability represents the maximum benefit 
sought on appeal with respect to such issue, it is no longer 
for appellate consideration AB v. Brown, 6 Vet. App. 35 
(1993).  Neither the veteran nor his representative have 
expressed disagreement with respect to the disposition of the 
service-connected muscular headaches. 

The Board is undertaking additional development on the issue 
of entitlement to an initial increased evaluation for 
residuals of a left thyroid lobectomy, with hypothyroidism 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue. 


FINDINGS OF FACT

1.  Periodontal disease treated in service resolved without 
residual disability.

2.  The probative, competent medical evidence of record does 
not show that the veteran currently has periodontal disease 
linked to active service.  

3.  Cervical spine strain is productive of not more than 
moderate limitation of motion with no evidence of additional 
functional loss due to pain or other pathology.

4.  Associated muscular headaches are manifested by 
characteristic prostrating attacks averaging less frequent 
than one in two months over the last several months. 

5.  Prior to October 7, 1996, the medical evidence shows that 
sinusitis with rhinitis have not resulted in moderate 
sinusitis with, discharge or crusting or scabbing and 
infrequent sinus headaches or atrophy of the intranasal 
structure.

6.  Since October 7, 1996, the medical evidence shows that 
sinusitis has not resulted in moderate disablement with 
discharge or crusting or scabbing and infrequent sinus 
related headaches or one or two incapacitating episodes of 
sinusitis per year that require prolonged (lasting four to 
six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes of sinusitis per year characterized 
by sinus headaches, pain, and purulent discharge or crusting.

7.  Since October 7, 1996 the medical evidence shows that 
rhinitis has resulted in complete obstruction on one side 
without polyps; however, the record lacks competent medical 
evidence of rhinitis with moderate crusting and ozena, with 
atrophic changes or polyps.

8.  The evidence does not show that residuals of a Mitchell 
bunionectomy of the right great toe disability are so severe 
as to equate to amputation of the great toe; current x-rays 
of the right great toe show the presence of the metatarsal 
head.


CONCLUSIONS OF LAW

1.  Periodontal disease was not incurred in or aggravated by 
active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303(b)(d) (2001).

2.  The criteria for an initial evaluation in excess of 20 
percent for cervical spine strain with muscular headaches 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 
4.71a, 4.124a, Diagnostic Codes 5290-8100 (2001).

3.  The criteria for an initial compensable evaluation for 
sinusitis with rhinitis have not been met prior to October 7, 
1996.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.14, 4.97, Diagnostic Codes 6501, 6513 (effective 
prior to October 7, 1996). 

4.  The criteria for an initial compensable evaluation of 10 
percent for sinusitis with rhinitis have been met from 
October 7, 1996.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.97, Diagnostic Codes 
6513, 6522; 61 Fed. Reg. 46720-46731 (Sept. 5, 1996) 
(effective October 7, 1996).

5.  The criteria for an initial compensable evaluation for 
residuals of a bunionectomy of the right great toe have not 
been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1 4.7, 
4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5280 and 5281 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

A March 1973 service enlistment examination report is silent 
for periodontal disease.  Hallux valgus with small bunion on 
the right was noted.  A clinical evaluation of the nose and 
sinuses was normal.  The cervical spine was normal.  A 
neurologic examination was normal.  A report of medical 
history shows the veteran reported a medical history of 
headaches.  A physician's summary of pertinent data referred 
to sinus headaches with nervousness and increased reading.

In January 1974 the veteran underwent a right great toe 
Mitchell bunionectomy with uneventful postoperative course.  
Subsequent service medical records and physical examination 
reports show the postoperative residuals of right great toe 
bunionectomy were considered with no complications, and no 
sequelae (NCNS). 

The service dental records refer to regular periodontal 
maintenance.  The veteran was instructed on 
brushing/flossing.  On service dental examination in December 
1985, generalized mild marginal gingivitis with occasional 
bleeding points was found.  

In March 1991, localized early periodontal disease was noted.  
The veteran's prognosis was noted to be fair.  It was further 
noted that the cause, prevention, and treatment of 
periodontal disease was discussed with the veteran.  In 
December 1992, soft tissue examination was within normal 
limits.

On examination in January 1993, for retirement from service, 
the veteran responded that he did not know whether he had any 
gum trouble.  The examiner's follow-up comment referred to a 
tooth extraction.  On examination, the veteran was Type II 
with respect to dental defects or diseases.

The service medical records reflect intermittent complaints 
of headaches.  For example, in 1987 and 1988, the veteran 
complained of headaches associated with prescription 
medication.  An evaluation in September 1988 revealed 
essentially unremarkable results.  The diagnosis was tension 
headaches.

A diagnosis of tension headaches was also made in 1989.  In 
May 1989, occasional headaches were noted.  On examination in 
January 1993, for retirement from service, the veteran 
reported a history of frequent or severe headaches.  A 
neurologic evaluation was normal.  The veteran reported 
having headaches of up to seven days' duration.

The service medical records reveal complaints of neck pain 
from the early 1980's associated with cervical strain.  On 
physical examination in January 1993 for retirement from 
active duty, a clinical evaluation of the cervical spine 
including range of motion was normal.  

The service medical records reveal occasional treatment for 
sinusitis/rhinitis.  Symptoms included sinus congestion and 
discharge.  

A January 1993 physical examination report for separation 
from active service shows a normal clinical evaluation of the 
nose and sinuses.  

The veteran filed an original claim for compensation benefits 
in August 1993. 

A September 1993 VA general medical examination report shows 
neck flexion to 30 degrees, extension backwards to 30 
degrees, rotation to the right to 40 degrees and rotation to 
the left to 45 degrees.  

On examination of the sinuses no discharge was present.  
There was no abnormality inside the nares.  

On a musculoskeletal examination the right Achilles tendon 
had a very slight prominence in the medial part.  
Dorsiflexion of the right foot was to 10 degrees and plantar 
flexion was to 35 degrees.  The veteran could walk on his 
heels and toes.  Moderate to severe pes planus was noted.  A 
scar was noted on the lateral side of the right first 
metatarsal.  

A September 1993 VA dental examination report shows the 
veteran was given a periodontal prognosis of excellent, 
exhibiting good oral hygiene.  

A June 1994 VA clinical record shows treatment for sinus 
complaints including sinus headache for several days.  On 
objective examination some irritation of the nares was noted.  
The turbinates were swollen.  A sinus x-ray report revealed 
clouding of the frontal sinuses and partial opacification of 
the ethmoid air cells.  The maxillary sinuses were well 
aerated.  Impression was frontal-ethmoid sinusitis.  

Other VA outpatient and hospital treatment records in 1994 
are silent for any pertinent findings regarding the issues on 
appeal.

In August 1995 the veteran attended a hearing before a 
hearing officer at the RO. The hearing transcript (T) is on 
file.  

The veteran testified that he experienced headaches, which he 
claimed were associated with his cervical strain.  T. at 3, 
4.  He stated that the headaches sometimes lasted for 
approximately a week. T.  at 4.  He also noted a cramping 
sensation on motion of the cervical spine. T. at 6.  


He reported that the condition incapacitated him "a lot of 
times" and that on those occasions, he took over-the-counter 
medication.  T. at 7, 8.  He stated that he was currently 
working and that he had missed "a couple of days" due to his 
neck symptoms.  T. at 8.  He also reported that he 
experienced headaches upon using his thyroid medication.  T. 
at 9.

The veteran reported that he experienced itching in the area 
of the bunionectomy scar. T. at 15.  He also stated that his 
range of motion of the toes was affected. T. at 16.  He 
testified that he experienced aggravation of the bunionectomy 
site, depending on the type of shoes he wore.  T. at 16.

The veteran reported that he had been told that he had a 
"gingivitis-type" condition. T. at 37.  He reported that he 
experienced shrinking and sensitivity of the gums. T. at 37.

On private examination in October 1995, the veteran 
complained of pressure and pain when wearing shoes, 
associated with his history of a bunionectomy. 

On examination, the veteran had a normal gait and was able to 
heel and toe walk. Grating on motion of the right great toe 
metatarsophalangeal joint was noted. A degree of hallux 
valgus of the right foot was also noted.  The examiner 
concluded that he had recurrence of his bunion deformity, 
which constituted a mild degree of disability due to the 
persistent and recurrent deformity.  It was noted that his 
motion remained "fairly good" otherwise.  

The examiner did not differentiate between the hallux valgus 
deformity and the residuals of a bunionectomy.  The 
aforementioned report indicates that pathology other than 
residuals of a bunionectomy may be present in the area of the 
right great toe.

An April 1997 VA dental examination report shows that the 
veteran reported having teeth numbers 19 and 30 extracted in 
service, but was unsure why they were extracted.  He noted 
being told that he had some gum deterioration and to brush 
and floss.  He noted that he did not receive any active 
periodontal treatment in service but did have some fillings 
done.  

It was noted that the veteran was seen in September 1993 for 
routine dental treatment consisting of a crown and tooth 
restorations.  His periodontal condition was good, although a 
complete periodontal work-up was not performed.  

On objective examination it was noted that the VA dental 
service planned on replacing a crown as part of the veteran's 
dental treatment eligibility.  It was noted that for medical 
restrictions, periodontal probings could not be undertaken.  
It was noted that periodontal charting from an alternative 
source indicated some pocketing in the posterior region.  A 
diagnosis of mild to moderate generalized periodontal disease 
was noted.  

The examiner essentially noted that since the veteran 
separated from the service four years earlier, it was 
impossible to state whether the present gum disease related 
to active duty.  He noted that the claims file was not 
available.  Also, he noted that gum disease is caused by one 
thing only, plaque that accumulates on the teeth and roots of 
the teeth.  The examiner noted that other precipitating 
factors such as systemic disease, occlusal disharmony and 
genetic predisposition, but the bottom line was that gum 
disease was caused by plaque that an individual is either 
unable or refuses to clean off his teeth. 

A November 1998 VA sinus examination report shows the veteran 
complained of pressure underneath his eyes, as well as a full 
and congested feeling throughout his sinuses in cold weather.  
He noted a constant nasal discharge.  These symptoms were 
particularly related to weather and occurred at a rate of 
approximately once per month.  

He noted that his symptoms made it difficult for him to read 
which impacted his studies as a college student and slowed 
him at work and actually caused him to miss work and school.  
He noted working as a janitor part time while working on his 
Masters in hotel, motel, and restaurant management.

On objective examination the nasal septum was midline.  
Mucosa was significantly erythematous and edematous with 
actual full occlusion of the left nares.  There was left 
frontal and left maxillary sinus pain.  A sinus computerized 
tomographic (CT) scan revealed no evidence of frontal, 
ethmoid, maxillary or sphenoid sinus disease.  There was no 
septal deviation.  Mild to moderate thickening of the middle 
and inferior turbinate mucosa on the right was noted.  Final 
diagnosis was rhinitis without evidence of chronic sinus 
disease.  

A November 1998 VA dental examination report shows a 
diagnosis of healthy periodontium.  The veteran had a crown 
on tooth number 14 with amalgam tattoo.  Also tooth number 17 
had an amalgam tattoo.  Two teeth were missing, 19 and 30 and 
had not been replaced.  He exhibited no other carious 
lesions.  Periapical x-rays did not show any abnormalities.  
The periodontal tissues looked very good.  

A December 1998 orthopedic examination report shows that on 
objective examination active range of motion of the right 
great toe metatarsophalangeal joint revealed 25 degrees 
dorsiflexion, 30 "percent" plantar flexion in comparison to 
the left side which was 75 degrees dorsiflexion and 40 
degrees plantar flexion.  Passive range of motion was 
equivalent.  There was no appreciable crepitus at the 
metatarsophalangeal joint.  There were no palpable lumps or 
areas of tenderness about the metatarsophalangeal joint on 
the right.  

There was no asymmetry and two point discrimination between 
the right and left feet including the great toe and dorsal 
and plantar aspects of the foot as well.  The surgical scars 
were well healed.  There was no tenderness, crepitation or 
adherence noted.  Pulses were readily palpable.  There were 
no skin changes or changes in hair pattern.  Capillary refill 
was brisk in the great toe and lesser toes bilaterally.  

There were 5/5 power with great toe dorsiflexion and plantar 
flexion bilaterally.  The veteran walked with a normal gait.  
He was able to toe walk.  

On examination of the cervical spine there was no appreciable 
atrophy or asymmetry noted.  There were no areas of increased 
tenderness with palpation.  He did have an area of tenderness 
over his supraspinatus at the lateral aspect of his left 
shoulder subacromial area.  He was able to touch his chin to 
his chest.  He also demonstrated 45 degrees of extension, 55 
degrees of rotation to the left and to the right, and lateral 
bending was to 40 degrees.  No appreciable crepitation was 
noted on cervical spine range of motion testing.  

The examiner noted that there was no flailness of the joints 
in question nor any ankylosis.  There was also no evidence of 
adhesions.  It was noted that he did not demonstrate any 
excess fatigability or incoordination of fine or gross motor 
functions.  He demonstrated no pain on movement.  There was 
no swelling, deformity or atrophy. 

There appeared to be no disturbance of locomotion, 
interference with sitting, standing, weight bearing in double 
or single leg stance.  The examiner reemphasized that ranges 
of motion testing appeared to be without pain for active and 
passive testing of the cervical spine and right foot, 
particularly the right great toe.  

The examiner noted that all range of motion tests were within 
normal limits.  He noted no appreciable instability or pain 
on use.  He noted no appreciable functional limitations 
caused by each disability.  

The examiner noted no consistent subjective complaints of 
pain during the examination.  

The examiner referred to the recurrence of hallux valgus on 
the right which did not appear to cause any significant 
disability.  


The examiner stated that there was no evidence that would 
compel one to conclude that either service-connected cervical 
spine sprain with muscular headaches or right great toe 
bunionectomy would impact negatively on the veteran's ability 
to obtain and retain employment.  

An addendum acknowledged the orthopedic examiner's review of 
radiographs obtained on examination.  It was noted that x-
rays of the feet revealed post osteotomy changes of the first 
right metatarsal with moderate remaining hallux valgus and 
bilateral pes planus.  There did not appear to be any 
significant degenerative changes at the metatarsophalangeal 
joint or the IP or the right great toe.  

It was initially suspected that minimal degenerative changes 
were present in the MTP joint of the right great toe but not 
clinically significant.  However, it was pointed out that a 
review of the x-ray report by a radiologist made no mention 
of any degenerative changes in the right great toe MTP joint.

In particular, the January 1999 VA x-ray report of the right 
foot as interpreted by the chief of radiology shows post 
osteotomy changes of the distal diaphysis of the first 
metatarsal on the right.  Metallic surgical sutures were in 
place about the distal diaphysis of the first metatarsal on 
the right.  There was mild to moderate hallux valgus 
deformity and a pes planus deformity.  There was a normal 
variant ossicle adjacent to the cuboid and the base of the 
5th metatarsal was prominent.  Diagnosis was post osteotomy 
changes of the right first metatarsal with moderate remaining 
hallux valgus, and pes planus deformity.  No other bone 
abnormality was noted.  

X-rays of the cervical spine were negative for acute fracture 
or subluxation.  There were some degenerative changes at C5-6 
with degenerative disk disease and posterior osteophytic 
ridging which appeared to encroach upon the neural foramen to 
a moderate degree.  

It was noted that the degenerative changes should be followed 
as they may at some point down the line cause some neurologic 
disturbance; however at this time they did not.  No true 
radicular complaints or findings were noted  The degenerative 
changes were considered productive of no more than mild 
impairment.  

A December 1998 authorized VA neurology consultation report 
noted slight decrease in neck motion related to soft tissue 
involvement.  The remainder of the examination was considered 
normal.  The veteran's headaches were considered muscular 
type.  He was not on any regular medication for pain.  It was 
noted that past work-ups included sinus CT and neck x-rays 
which revealed no significant abnormalities.  

On examination neck flexion was to 40 degrees, extension was 
to 30 degrees, side tilting was to 30 degrees and rotation 
was to 55 degrees.  Sensation, motor, coordination and reflex 
testing were silent for any abnormal cervical spine or right 
great toe abnormality.  

A September 1999 addendum to the November 1998 dental 
examination report shows the examiner reviewed the veteran's 
claims file.  Following a review of the record including the 
veteran's service medical and dental records, the examiner 
opined that since a periodontist said no further periodontal 
treatment was needed, gum disease was not significantly 
present at separation to warrant treatment.  The examiner 
noted that of course what transpired from 1993 until the 
present was not absolutely known.  He noted that again gum 
disease was caused by the inability of the individual to 
clean the plaque from his teeth.  It was noted that regular 
appointments are needed and necessary to prevent periodontal 
disease, and that the veteran was examined and treated 
regularly while in the military.  

Subsequently dated VA outpatient treatment records through 
2000 are generally silent for any pertinent findings.  In 
September 2000, old scarring was noted medially secondary to 
a old bunionectomy on the right.


Criteria 

General Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2001 & Supp. 2001); 38 C.F.R. 3.1(k), 3.303(a) 
(2001). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d) (2001).

Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. 3.303(b) (2001).

The United States court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).


Service Connection for Dental Disabilities

With regard to the claim for entitlement to service 
connection benefits for periodontitis, the Board notes that, 
during the pendency of this appeal, VA regulations regarding 
dental disorders were revised effective February 17, 1994.  
The veteran filed his original claim for service connection 
compensation benefits for periodontitis in August 1993.  



The Board notes that prior to the enactment of 38 C.F.R. § 
4.149 (1995), periodontitis or periodontal disease was 
evaluated under Diagnostic Code 9913 which provided for 
compensation for that disability.  38 C.F.R. Part 4. 

After February 17, 1994 Department of Veterans Affairs (VA) 
regulations, provided that periodontal disease (pyorrhea), is 
not a disabling condition, and may be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment.  38 
C.F.R.  § 4.149, Part 4, Diagnostic Code 9913 (1995).

Also, during the pendency of this appeal, VA regulations 
regarding dental disorders were revised, effective June 8, 
1999.  See 64 Fed. Reg. 30,392 (June 8, 1999).  

Regulations in effect prior to June 1999 provided that 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis were not disabling conditions, and could 
be considered service connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
treatment pursuant to  38 C.F.R. 17.120 (now 38 C.F.R. 
17.161). 

As revised in June 1999, the reference in 38 C.F.R. 4.149 
regarding the dental disabilities for which service 
connection was precluded was eliminated, but nearly identical 
language was entered in 38 C.F.R. 3.381(a).  Treatable 
carious teeth continued to be identified as being disability 
which may be service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment. 

In addition, all of 38 C.F.R. 3.382, which allowed for the 
establishment of service connection for Vincent's disease 
and/or pyorrhea under specific circumstances, but, as noted 
above, stated that periodontal disease was not a ratable 
disease entity, was eliminated.  



Dental disabilities which may be awarded compensable 
disability ratings are now set forth under 38 C.F.R. 4.150 
(2001).  These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. 4.150, Diagnostic Codes 9900-
9916 (2001). 

The Board notes that, effective June 8, 1999, the foregoing 
regulations were combined into a new version of 38 C.F.R. § 
3.381, but there has been no substantive change in the legal 
provisions which would affect the present case.  See 38 
C.F.R. § 3.381 (2001); 64 Fed. Reg. 30392 (1999). 


Increased Ratings 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. 
§ 4.7 (2001).

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2001).

When an unlisted condition is encountered, it should be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  Nor will 
ratings assigned to organic diseases and injuries be assigned 
by analogy to conditions of functional origin.  38 C.F.R. § 
4.20 (2001)

A 20 percent evaluation requires moderate limitation of 
motion of the cervical spine.  A 30 percent evaluation 
requires severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5291 (2001).

A 30 percent evaluation may be assigned for favorable 
ankylosis of the cervical spine.  A 40 percent evaluation may 
be assigned for unfavorable ankylosis of the cervical spine. 
38 C.F.R. § 4.71a; Diagnostic Code 5287.

38 C.F.R. § 4.71a, Diagnostic Code 5293, for intervertebral 
disc syndrome, provides a 20 percent evaluation for moderate 
impairment manifested by recurring attacks.  A 40 percent 
evaluation is provided for a severe impairment with recurring 
attacks and intermittent relief.  A maximum 60 percent 
schedular evaluation is warranted for pronounced impairment 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurologic findings 
appropriate site of diseased disc, with little intermittent 
relief.

In a precedent opinion, dated December 12, 1997, the VA 
General Counsel held in pertinent part that intervertebral 
disc syndrome (IDS), involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the 
cervical, thoracic and lumbar vertebrae.  Therefore, pursuant 
to Johnson v. Brown, 9 Vet. App. 7 (1996), 
38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under this Diagnostic Code. 
VAOPGCPREC 36-97.  The Board is bound by this interpretation.  
See 38 U.S.C.A. § 7104(c).
Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 
38 C.F.R. § Part 4, Diagnostic Code 5003 (2001).

The veteran's associated cervical spine muscular headaches 
are potentially entitled to a rating by analogy to migraine 
under Diagnostic Code 8100; 38 C.F.R. § 4.124a.

According to this Diagnostic Code, migraines will be 
evaluated 10 percent disabling with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  With less frequent attacks, a noncompensable 
evaluation is warranted.  

Migraines resulting in characteristic prostrating attacks 
occurring on an average once a month over the last several 
months warrant a 30 percent evaluation.  Migraines with very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent evaluation.  An evaluation in excess of 50 percent is 
not provided for under the Rating Schedule for migraines.  
Diagnostic Code 8100.

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.

The Board notes that the rating criteria under Diagnostic 
Code 5323 for injury to Muscle Group XXIII (impairment of 
function of movements of the head) is not appropriate as 
there is no evidence of muscle damage contemplated under such 
Diagnostic Code.  See 38 C.F.R. § 4.56.  


Under 38 C.F.R. § 4.71, Diagnostic Code 5280 (for rating 
hallux valgus) a 10 percent rating is provided for unilateral 
hallux valgus where operated with resection of the metatarsal 
head or where the deformity is so severe as to be equivalent 
to an amputation of the great toe.  38 C.F.R. § 4.71a, Code 
5280.

A 10 percent evaluation is warranted for unilateral 
hammertoes, under 38 C.F.R. § 4.71a, DC 5282, if all toes are 
affected.  A noncompensable evaluation is warranted for 
single toe involvement.  Id.

A 10 percent evaluation is warranted for moderate foot 
injury, under DC 5284.  

A 10 percent evaluation is warranted for metatarsalgia, under 
DC 5279, unilaterally.

A 10 percent rating is warranted for unilateral claw foot 
(pes cavus) with great toe dorsiflexed, some limitation of 
dorsiflexion at ankle and definite tenderness under the 
metatarsal heads.  38 C.F.R. § 4.71a, Diagnostic Code 5278.  
A noncompensable evaluation is provided for slight 
impairment.  Id. 

For scars that are superficial, poorly nourished, with 
repeated ulceration a 10 percent evaluation is provided under 
38 C.F.R. Part 4, Diagnostic Code 7803.  For scars that are 
superficial, tender and painful on objective demonstration, a 
10 percent evaluation is provided under 38 C.F.R. Part 4, 
Diagnostic Code 7804.  For other scars the basis of 
evaluation is rated on limitation of function of affected 
part in accordance with 38 C.F.R. Part 4, Diagnostic Code 
7805.

The provisions of 38 C.F.R. § 4.31 provide that in every 
instance where the schedule does not provide a zero percent 
evaluation for the diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  
Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (2001). 
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca.  As regards the 
joints, factors to be evaluated include more movement than 
normal, weakened movement, excess fatigability, 
incoordination, pain on movement. 38 C.F.R. § 4.45(f) (2001).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2001).

The veteran filed his original claim for service connection 
for sinusitis and rhinitis in August 1993.  In March 1994 the 
RO granted service connection for rhinitis with sinusitis 
evaluated as noncompensable effective from August 1, 1993.  

On October 7, 1996 new VA regulations became effective which 
established a new schedule for rating respiratory system 
disorders.  See Notice, 61 Fed. Reg. 46720-31 (1996).  The 
veteran's sinusitis and rhinitis disorders are rated under 
the Schedule for Rating Respiratory System disorders.  38 
C.F.R. § 4.97, as amended by 61 Fed. Reg. 46720-31 (1996).  
The RO has considered the veteran's claim under the old and 
new rating criteria.

Sinusitis has been evaluated under Diagnostic Code 6513 of 
the rating criteria currently in effect.  

The VA rating criteria in effect prior to October 7, 1996 for 
sinusitis under Diagnostic Codes 6510 through 6514 all 
applied the same schedular criteria, and considered sinusitis 
to be noncompensable if it were shown by X-ray manifestations 
only, with mild or occasional symptoms.  

A 10 percent evaluation contemplated a showing of moderate 
symptomatology with discharge or crusting or scabbing, with 
infrequent headaches.  

In order to warrant assignment of a 30 percent evaluation, 
the claimant would have to show severe symptomatology with 
frequently incapacitating recurrences, with severe and 
frequent headaches with purulent discharge or crusting 
reflecting purulence.  

Assignment of a 50 percent evaluation would have to be based 
on a showing that the claimant had postoperative 
symptomatology, following a radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.

Under the criteria for rhinitis under Diagnostic Code 6501, 
in effect prior to October 7, 1996, a 10 percent evaluation 
was warranted for definite atrophy of the intranasal 
structure, and on a showing of moderate secretion.  A 30 
percent evaluation was contemplated for moderate crusting and 
ozena, with atrophic changes.  For a 50 percent evaluation, 
the claimant would have to show massive crusting and marked 
ozena, with anosmia.

However, 38 C.F.R. § 4.97 was changed, effective October 7, 
1996, and now includes new rating criteria for chronic 
rhinitis and frontal and maxillary sinusitis, which may be 
found at Diagnostic Codes 6512, 6513, and 6522.  


Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant applies.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).

Effective October 7, 1996, frontal and maxillary sinusitis 
and allergic rhinitis are to be evaluated under the General 
Rating Formula for Sinusitis and the General Rating Formula 
for Allergic Rhinitis. 61 Fed. Reg. 46,720 (1996) (codified 
at 38 C.F.R. § 4.97, Diagnostic Codes 6512, 6513, and 6522).  
According to the General Rating Formula for Sinusitis, 
Diagnostic Codes 6510 through 6514 are to apply the same 
diagnostic criteria.

The schedular criteria for frontal chronic sinusitis and 
chronic maxillary sinusitis contemplate a noncompensable 
evaluation where the disorder is detected by an 
x-ray only.  

Where one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting occurs, a 10 percent 
evaluation is contemplated.  

For a 30 percent evaluation, the claimant must be shown to 
have three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-capacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  

Assignment of a 50 percent evaluation is warranted on a 
showing of symptomatology following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.



Diagnostic Code 6522 contemplates assignment of a 10 percent 
evaluation for allergic rhinitis on a showing that the 
claimant is without polyps, with greater than 50-percent 
obstruction of nasal passage on both sides or complete 
obstruction of one side.  If polyps are present, a 30 percent 
evaluation is contemplated.

However, such new criteria may not be considered prior to 
October 7, 1996.  See DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  See also McCay v. Brown, 9 Vet. App. 183, 187 (1996) 
("plain language of Section 5110(g) prohibits of retroactive 
award prior to the effective date of the legislation"), 
aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The CAVC also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  As will become apparent below, the Board finds no 
basis for assignment of staged ratings in the veteran's case.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt to the claimant. 
38 C.F.R. §§ 3.102, 4.3 (2001).


Analysis
Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999) withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded. 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.

The Board notes that the RO has considered whether any 
additional notification or development action is required 
under the VCAA of 2000.  Therefore, the Board may proceed to 
issue a decision at this time with respect to the issues on 
appeal.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claims.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law. 

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claims.  Following receipt of the veteran's application, the 
RO properly notified him of any information and medical, or 
lay evidence necessary to substantiate his claims.  

Furthermore, by virtue of the initial rating decision, 
Statement of the Case, Supplemental Statement of the Case, 
and associated correspondence issued during the pendency of 
this appeal, the veteran was given notice of the information/ 
medical evidence necessary to substantiate the claims.  He 
was provided with the laws and regulations pertaining to the 
issues on appeal.  

Neither the veteran nor his representative have identified 
any pertinent outstanding records which the RO has not 
attempted to obtain. 

The current evidence of record provides a complete basis for 
addressing the merits of the veteran's claims of entitlement 
to service connection for gum or periodontal disease and 
entitlement to increased evaluations for cervical spine 
strain with muscular headaches, sinusitis with rhinitis and 
residuals of a bunionectomy of the right great toe.

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.


Service Connection 

The Board notes that as the revised dental regulations 
effective February 14, 1994 and thereafter, prohibit 
compensation for periodontal disease, they are less favorable 
to the veteran than the regulations in effect prior to that 
time.  

Therefore, the earlier regulations must be applied in 
evaluating the veteran's current claim for entitlement to 
service connection for periodontitis.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

Prior to the enactment of 38 C.F.R. § 4.149, periodontitis or 
periodontal disease was evaluated under Diagnostic Code 9913.  
Under that Diagnostic Code, when there was a loss of one-half 
masticatory surface, a 10 percent evaluation was warranted 
when all upper or all lower anterior teeth were missing or 
when the median line was the point of division.  

A 20 percent evaluation was warranted when all upper and 
lower anterior teeth were missing or when all missing teeth 
were posterior. 

A noncompensable evaluation was warranted when the loss of 
the masticatory surface could be restored by suitable 
prosthesis.  

Where there was no loss of continuity, but where the lost 
masticatory surface could not be restored by suitable 
prosthesis, a 30 percent evaluation was warranted when the 
loss of all lower or all upper teeth was involved.  

A 40 percent evaluation was warranted when the loss of all 
teeth was involved.  The ratings contemplated loss of body of 
bone only through trauma or disease, such as osteomyelitis.  
The ratings did not contemplate loss of the alveolar process 
through natural resorption.  Pyorrhea alveolaris, which 
refers to marginal periodontitis, warranted a noncompensable 
evaluation.  Dorland's Illustrated Medical Dictionary, 1396 
(27th ed. 1988); 38 C.F.R. § 4.150 (1993). 

In this case a comprehensive review of the voluminous service 
medical/dental records and postservice treatment records 
including reports of VA dental examinations show that any gum 
or periodontal disease present in active service was resolved 
without residual disability.



Importantly, a recent VA dental examination report in 
November 1998 shows no evidence of periodontal disease.  In 
fact, the periodontal tissues looked very good.  Periapical 
x-rays did not show any abnormalities.  It was incidentally 
noted that the veteran had a crown on tooth number 14 with 
amalgam tattoo.  

Also, tooth number 17 had an amalgam tattoo.  Two teeth were 
missing, 19 and 30 and had not been replaced.  He exhibited 
no other carious lesions.  Significantly, no identified 
dental defect was associated with periodontal disease treated 
in service.  

The subsequently dated VA medical records through 2000 
including a September 1999 addendum to the 1998 dental 
examination fail to present any gum or periodontal disease or 
a residual thereof with nexus to active service. 

As the record lacks competent medical evidence of chronic gum 
or periodontal disease or a residual thereof with an 
etiologic link to active service, there is no adequate basis 
upon which to grant service connection.  

The evidence that the veteran currently has chronic gum or 
periodontal disease or a residual thereof with nexus to 
active duty consists of his own contentions.  As a layman, 
however, he is not competent to provide evidence requiring 
medical expertise.  See Grottveit v. Brown. 5 Vet. App. 91, 
93) (1993)); Espiritu v. Derwinski. 2 Vet. App. 492, at 494 
(1992).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for periodontal disease.  
See Gilbert, supra.


Increased evaluations

Cervical spine strain with muscular headaches

Significantly, a comprehensive review of the record shows 
that the competent medical evidence including reports of 
examinations since final service separation demonstrate that 
cervical spine strain is manifested primarily by not more 
than moderate limitation of motion.  

The Board recognizes that over the years following final 
separation from active duty there appears to be evidence of 
an added coexisting degenerative process diagnosed as 
degenerative disc disease for which service-connection is not 
in effect and the symptoms of which may not be considered in 
evaluating entitlement to an increased rating for service-
connected cervical spine strain.  38 C.F.R. § 4.14.  

The Board notes that as the veteran's service-connected 
cervical spine strain with muscular headaches has essentially 
remained stable over the postservice years with no more than 
moderate limitation of motion evidenced on pertinent 
examinations, there is no distinguishable evidence of 
significant disability that is solely attributable to non-
service connected degenerative disc disease of the cervical 
spine disability.  

In this regard the Board points out that on a recent VA 
orthopedic examination the medical specialist stated that the 
degenerative changes of the cervical spine should be followed 
as they may at some point down the line cause some neurologic 
disturbance; however at this time they did not.  No true 
radicular complaints or findings were noted.  The examiner 
indicated that any impairment associated with the 
degenerative changes was insignificant.  The Board notes that 
even if degenerative disc disease of the cervical spine were 
service-connected, without conceding such fact, the record is 
without clinical evidence meeting the criteria for a higher 
rating under Diagnostic Code 5293.  Moreover, separate 
ratings would not be warranted for cervical spine strain with 
muscular headaches and degenerative disc disease due to 
overlapping manifestations.  38 C.F.R. § 4.14.


Significantly, the Board notes that the pertinent medical 
evidence including recent reports of VA orthopedic 
examinations and authorized neurologic examination are 
without cervical spine strain disability meeting or more 
nearly approximating severe limitation of motion warranting 
the assignment of the maximum evaluation of 30 percent.  
There is no evidence of ankylosis.

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Therefore, consideration of an 
increased evaluation based on functional loss due to pain on 
flare-ups with limitation of motion of the cervical spine is 
proper.

The Board points out that, the competent medical evidence of 
record is without clinical objective findings demonstrating 
functional loss due to pain, incoordination, fatigability, 
etc., resulting from the service connected cervical spine 
disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Significantly, a VA orthopedic examiner recently opined that 
the cervical spine disability had no negative impact on the 
veteran's ability to work.  Overall, the record is without 
any adequate basis upon which to grant an increased 
evaluation based on functional loss due to pain on flare-ups 
with limitation of motion of the cervical spine with muscular 
headaches. 

The Board notes that the RO has considered the veteran's 
cervical spine muscular headaches as contemplated within the 
20 percent rating for cervical spine strain based on 
manifestations of cervical spine strain disability.  An 
alternative Diagnostic Code for a higher rating is found by 
analogy to migraine under Diagnostic Code 8100.

According to this Diagnostic Code, migraines will be 
evaluated 10 percent disabling with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  With less frequent attacks a noncompensable 
evaluation is warranted.  

The Board notes that in evaluating the degree of disability 
associated with cervical spine muscular headaches by analogy 
with migraine headaches the voluminous medical evidence fails 
to clinically or objectively demonstrate other than cervical 
spine muscular headaches that are less than compensable in 
degree under Diagnostic Code 8100.  

In other words the competent medical evidence is without 
verifiable findings of headaches meeting or more nearly 
approximating characteristic prostrating attacks averaging 
one in 2 months over the last several months thereby 
warranting a 10 percent rating.  If anything, the evidence 
supports no more than a noncompensable evaluation based on 
less frequent attacks than required for a compensable rating.  

As the Board noted earlier, this case involves an initial 
grant of service connection and assignment of a initial 
evaluation.  See Fenderson, supra.  The Board finds no basis 
for the assignment of "staged" ratings in the veteran's case 
as the 20 percent evaluation is supported by the evidentiary 
record effective from the date of the grant of service 
connection; namely, August 1, 1993.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 20 percent for cervical spine 
strain with muscular headaches.  


Sinusitis with rhinitis

The Board notes that separate ratings may not be assigned for 
sinusitis and rhinitis.  

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not permitted.  
38 C.F.R. § 4.14.  A claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993) (interpreting 38 U.S.C.A. § 1155).  This would result 
in pyramiding, contrary to the provisions of 38 C.F.R. § 
4.14.  However, a claimant may have separate and distinct 
manifestations attributable to the same injury and should be 
compensated under different diagnostic codes.  Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. § 
Part 4, including the rating criteria for evaluating diseases 
of the nose and throat.  The amendment became effective 
October 7, 1996.  See 61 Fed. Reg. 46720 through 46731 
(September 5, 1996).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  Therefore, the Board must evaluate the 
veteran's claim for a higher rating under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
more favorable to his claim.  See also VAOPGCPREC 3-2000 (May 
30, 2000).

A September 1993 VA examination report shows the sinuses 
without discharge.  There was no abnormality inside the 
nares.  

In June 1994 the veteran was seen for sinus complaints for 
several days.  On objective examination some irritation of 
the nares was noted.  The turbinates were swollen.  A sinus 
x-ray report revealed clouding of the frontal sinuses and 
partial opacification of the ethmoid air cells.  The 
maxillary sinuses were well aerated.  Impression was frontal-
ethmoid sinusitis.  

A November 1998 VA sinus examination report shows the veteran 
complained of pressure underneath his eyes, as well as a full 
and congested feeling throughout his sinuses in cold weather.  
He noted a constant nasal discharge.  These symptoms were 
particularly related to weather and occurred at a rate of 
approximately once per month.

On objective examination the nasal septum was midline.  
Mucosa was significantly erythematous and edematous with 
actual full occlusion of the left nares.  There was left 
frontal and left maxillary sinus pain.  A sinus CT scan 
revealed no evidence of frontal, ethmoid, maxillary or 
sphenoid sinus disease.  There was no septal deviation.  Mild 
to moderate thickening of the middle and inferior turbinate 
mucosa on the right was noted.  Final diagnosis was rhinitis 
without evidence of chronic sinus disease.  

The subsequently dated medical evidence dating through 
approximately September 2000 is silent for significant 
symptoms or complaints of sinusitis or rhinitis.

In this case, the rating criteria in effect after October 7, 
1996 are more favorable to the veteran's claim. 

The pertinent evidence consisting of the postservice VA 
physical examination reports reflect that, under the criteria 
in effect prior to October 7, 1996, the veteran's symptoms 
did not warrant a compensable evaluation for sinusitis or 
rhinitis, as he did not have any atrophy of the intranasal 
structures, and there was no crusting, scabbing or purulence 
on VA examination. 

The Board may not overlook the fact that headaches are 
included in the rating criteria for sinusitis.  However, in 
this case, the veteran's headaches have been diagnosed as 
muscular in nature by competent medical evidence as opposed 
to headaches of sinusitis etiology, and associated with the 
service-connected cervical spine disability.  

The evidence further reflects that the veteran does not meet 
the criteria for a compensable evaluation under the revised 
regulation for sinusitis, as there is no medical evidence of 
one or more incapacitating episodes of sinusitis requiring 
prolonged antibiotic therapy, nor has the veteran alleged 
that he has experienced three or to six non-incapacitating 
episodes of sinusitis per year characterized by sinus related 
headaches, pain and purulent discharge or crusting.  In fact, 
an active sinusitis process was not found on a VA sinus 
examination in November 1998 or by the subsequent medical 
evidence dating through 2000. 

Importantly, with respect to the veteran's rhinitis the 
record demonstrates objective findings of obstruction on one 
side without polyps, thereby meeting the requirement for a 10 
percent evaluation under the new rating criteria in effect 
from October 7, 1996.  

However, the record lacks competent medical evidence of 
rhinitis with moderate crusting with ozena and atrophic 
changes or polyps thereby meeting the next higher rating of 
30 percent effective October 7, 1996. 

The evidence establishes that the veteran does not meet the 
criteria for a compensable evaluation under the old criteria 
for sinusitis with rhinitis prior to October 7, 1996 or a 
compensable rating for sinusitis under the revised or old 
criteria after October 7, 1996.  The record does demonstrates 
manifestations of an active rhinitis process meeting the 
criteria for a compensable rating under the new criteria in 
effect from October 7, 1996, but no greater, under either the 
old or new rating criteria from October 7, 1996.

The Board concludes that a staged rating is appropriate in 
this case.  The pertinent competent medical evidence supports 
a noncompensable rating for service-connected sinusitis with 
rhinitis from August 1, 1993 to October 6, 1996.  With the 
application of reasonable doubt in favor of the veteran, a 10 
percent evaluation is warranted for service-connected 
sinusitis with rhinitis effective from October 7, 1996.  


Residuals of a bunionectomy of the right great toe

The Board notes that the veteran's right foot disability 
diagnosed as residuals of a right great toe Mitchell 
bunionectomy for treatment of hallux valgus with small bunion 
on the right in service is best rated as unilateral hallux 
valgus under Diagnostic Code 5280.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

The Board incidentally notes that the symptoms and 
manifestations associated with coexisting service-connected 
sprain of the right ankle with ruptured Achilles tendon, 
status postoperative and nonservice connected pes planus may 
not be considered in determining entitlement to an increased 
rating for residuals of a bunionectomy of the right great 
toe.  38 C.F.R. § 4.14.

In this case, the service medical records show evidence of 
hallux valgus with small bunion over the right great toe.  A 
surgical report shows that the Mitchell bunionectomy 
involving the right great toe in service merely displaced the 
metatarsal head laterally in order to correct the hallux 
valgus deformity.  The metatarsal head was not removed.  In 
fact, recent x-rays of the right great toe show the presence 
of the metatarsal head.  Accordingly a 10 percent rating for 
resection of the metatarsal head under Diagnostic Code 5280 
is not warranted.  

Over the years following final separation from active service 
the pertinent clinical findings essentially demonstrated 
normal function of the right great toe.  Although some degree 
of recurrence of hallux valgus of the right great toe 
demonstrated, it is not shown to be productive of any 
significant disability. 

Generally, the veteran has had no palpable areas of 
tenderness about the metatarsophalangeal joint on the right.  
The surgical scars are well healed.  There has been no 
tenderness, crepitation or adherence noted.  He has been 
reported to have 5/5 power with great toe dorsiflexion and 
plantar flexion bilaterally.  

He has been reported to have walked with a normal gait and 
toe walk, with no evidence of appreciable instability or pain 
on use. 

Importantly, the competent medical evidence of record 
including reports of VA orthopedic examinations is without 
clinical objective evidence of functional loss due to pain, 
incoordination, fatigability, etc., resulting from the 
service connected residuals of a bunionectomy of the right 
great toe disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  A 
VA orthopedic examiner recently opined that the bunionectomy 
involving the right great toe with recurrence of hallux 
valgus deformity had no negative impact on the veteran's 
ability to work.  

Therefore, the record is without any adequate basis upon 
which to grant an increased evaluation based on functional 
loss due to pain on flare-ups with limitation of motion of 
the right great toe.   

Significantly, the Board may not overlook the fact that the 
initially suspected degenerative changes involving the right 
great toe as noted by the VA orthopedic examiner in December 
1998 were not verified clinically on a right foot x-ray 
report by the VA chief of radiology. 

The Board notes that the competent medical evidence fails to 
demonstrate residuals of a right great toe bunionectomy 
meeting or more nearly approximating severe disability as to 
equate to amputation of the great toe.

Moreover, the record lacks competent medical evidence of 
residuals of a right great toe bunionectomy meeting or more 
nearly approximating the criteria for a compensable rating 
under the alternative Diagnostic Codes cited above.

As the bunionectomy scarring is well healed, asymptomatic and 
not shown to impair function of an affected part, a separate 
compensable rating for a symptomatic scar under the pertinent 
Diagnostic Codes cited is not warranted. 



Although the veteran could be assigned staged ratings 
pursuant to Fenderson, as discussed above, the Board 
concludes that this is not appropriate in this case.  The 
medical evidence from the date of the veteran's original 
claim to the present shows a consistent level of disability.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for residuals of a 
bunionectomy of the right great toe.  


Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the RO provided and obviously 
considered the criteria for assignment of an extraschedular 
rating, but did not grant an increased evaluation for the 
cervical strain with muscular headaches, sinusitis with 
rhinitis and/or residuals of a bunionectomy of the right 
great toe on this basis.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).

The Board finds that a higher rating for cervical strain with 
muscular headaches, sinusitis with rhinitis or residuals of a 
bunionectomy of the right great toe
on an extraschedular basis pursuant to 38 C.F.R. § 
3.321(b)(1) (2001) is not appropriate.

It is clear that the disabilities at issue have not rendered 
the veteran's disability picture unusual or exceptional in 
nature, have not markedly interfered with employment, and 
have not required frequent inpatient care as to render 
impractical the application of regular schedular standards, 
thereby precluding a grant of entitlement to an increased 
evaluation for cervical strain with muscular headaches, 
sinusitis with rhinitis, or residuals of a bunionectomy of 
the right great toe on an extraschedular basis.


ORDER

Entitlement to service connection for periodontal disease is 
denied.

Entitlement to an initial evaluation greater than 20 percent 
for cervical spine strain with muscular headaches is denied.  

Entitlement to an initial compensable evaluation for 
sinusitis with rhinitis prior to October 7, 1996 is denied. 

Entitlement to an initial compensable evaluation of 10 
percent for sinusitis with rhinitis from October 7, 1996 is 
granted, subject to pertinent criteria applicable to the 
payment of monetary awards.

Entitlement to an initial compensable evaluation for 
residuals of a bunionectomy of the right great toe is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

